Exhibit 10.2

 

          Name: [    ]     FY2011 Targeted Award : $[    ]     FY2012 Targeted
Award : $[    ]     FY2013 Targeted Award : $[    ]     Date of Grant:

AVAYA INC.

EXECUTIVE COMMITTEE 2011 - 2013

PERFORMANCE RECOGNITION PLAN

This Award Agreement (this “Award Agreement”) evidences the grant made on
                     by the Company to [NAME] (the “Participant”) of the
conditional right to receive the amount credited to the Account, pursuant to and
in accordance with the terms of the attached Avaya Inc. Executive Committee 2011
- 2013 Performance Recognition Plan, as the same may be amended from time to
time (the “Plan”). The Participant’s Targeted Award for each of fiscal years
2011, 2012 and 2013 is $[DOLLAR AMOUNT], [DOLLAR AMOUNT] and [DOLLAR AMOUNT],
respectively. Unless otherwise defined herein, the terms defined in the Plan
shall have the same defined meanings in this Award Agreement.

Executed as of the      day of                     .

Avaya Inc.

 

By:  

 

  Name: Roger Gaston   Title: Sr. Vice President, Human Resources

I agree to accept the terms of this Award Agreement as set forth in the Plan and
in the attached Schedule A, which is incorporated herein by reference. I further
acknowledge and agree that (i) the signature to this Award Agreement on behalf
of Avaya Inc. (the “Company”) is an electronic signature that will be treated as
an original signature for all purposes hereunder and (ii) such electronic
signature shall be binding against the Company and shall create a legally
binding agreement when this Award Agreement is countersigned by me.

Participant

 

 

    

 

Signature      Date:

 

     Print Name     



--------------------------------------------------------------------------------

Schedule A

NON-DISCLOSURE, IP ASSIGNMENT AND NON-SOLICITATION

By executing the Award Agreement, the Participant acknowledges the importance to
Avaya Inc. and its Affiliates, existing now or in the future (hereinafter
referred to collectively as the “Company”) of protecting its confidential
information and other legitimate business interests, including without
limitation the valuable trade secrets and good will that it has developed or
acquired. The Participant further acknowledges that the Company is engaged in a
highly competitive business, that its success in the marketplace depends upon
the preservation of its confidential information and industry reputation, and
that obtaining agreements such as this one from its employees is reasonable. The
Participant undertakes the obligations in this Schedule A in consideration of
the Participant’s initial and/or ongoing employment with the Company, this
Award, the Participant’s being granted access to trade secrets and other
confidential information of the Company, and for other good and valuable
consideration, the receipt and sufficiency of which the Participant
acknowledges.

 

1. Loyalty and Conflicts of Interest

 

  1.1. Exclusive Duty. During his or her employment, the Participant will not
engage in any other business activity except as permitted by the Company’s Code
of Conduct.

 

  1.2. Compliance with Company Policy. The Participant will comply with all
policies, practices and procedures of the Company which the Company conveys to
the Participant, as these may be implemented and/or changed by the Company from
time to time. Without limiting the generality of the foregoing, the Participant
acknowledges that the Company may from time to time have agreements with other
Persons which impose obligations or restrictions on the Company regarding
Intellectual Property, as defined below, created during the course of work under
such agreements and/or regarding the confidential nature of such work. The
Participant will comply with and be bound by all such obligations and
restrictions which the Company conveys to him or her and will take all actions
necessary (to the extent within his or her power and authority) to discharge the
obligations of the Company under such agreements.

 

2. Confidentiality

 

  2.1. Nondisclosure and Nonuse of Confidential Information. All Confidential
Information, as defined below, which the Participant creates or has access to as
a result of his or her employment and other associations with the Company is and
shall remain the sole and exclusive property of the Company. The Participant
will never, directly or indirectly, use or disclose any Confidential
Information, except (a) as required for the proper performance of his or her
regular duties for the Company, (b) as expressly authorized in writing in
advance by the Company, (c) as required by applicable law or regulation, or
(d) as may be reasonably determined by the Participant to be necessary in
connection with the enforcement of his or her rights in connection with this
Schedule A. This restriction shall continue to apply after the termination of
the Participant’s employment or this Schedule A, howsoever caused. The
Participant shall furnish prompt notice to the Company of any required
disclosure of Confidential Information sought pursuant to subpoena, court order
or any other legal process or requirement, and shall provide the Company a
reasonable opportunity to seek protection of the Confidential Information prior
to any such disclosure, to the greatest extent time and circumstances permit.



--------------------------------------------------------------------------------

  2.2. Use and Return of Documents. All documents, records and files, in any
media of whatever kind and description, relating to the business, present or
otherwise, of the Company and any copies (including without limitation
electronic), in whole or in part, thereof (the “Documents” and each
individually, a “Document”), whether or not prepared by the Participant, shall
be the sole and exclusive property of the Company. Except as required for the
proper performance of the Participant’s regular duties for the Company or as
expressly authorized in writing in advance by the Company, the Participant will
not copy any Documents or remove any Documents or copies or derivatives thereof
from the premises of the Company. The Participant will safeguard, and return to
the Company immediately upon termination of employment, and at such other times
as may be specified by the Company, all Documents and other property of the
Company, and all documents, records and files of its customers, subcontractors,
vendors and suppliers (“Third-Party Documents” and each individually a
“Third-Party Document”), as well as all other property of such customers,
subcontractors, vendors and suppliers, then in the Participant’s possession or
control. Provided, however, if a Document or Third-Party Document is on
electronic media, the Participant may, in lieu of surrender of the Document or
Third-Party Document, provide a copy on electronic media (e.g., a properly
formatted diskette) to the Company and delete and overwrite all other electronic
media copies thereof. Upon request of any duly authorized officer of the
Company, the Participant will disclose all passwords necessary or desirable to
enable the Company to obtain access to the Documents and Third-Party Documents.
Notwithstanding any provision of this Section 2.2 to the contrary, the
Participant shall be permitted to retain copies of all Documents evidencing his
or her hire, equity and other compensation rate and benefits, this Schedule A,
and any other agreements between the Participant and the Company that the
Participant has signed.

 

3. Non-Solicitation and Other Restricted Activity

 

  3.1. Non-Competition. During his or her employment the Participant will not,
directly or indirectly, compete with the Company, anywhere in the world, whether
as an owner, partner, investor, consultant, employee or otherwise. Further,
during the 12-month period immediately following the termination of the
Participant’s employment for any reason, the Participant will not work for or
provide services to, in any capacity, whether as an employee, independent
contractor or otherwise, whether with or without compensation, to any Material
Competitor (as defined below). The foregoing shall not prevent: (i) passive
ownership by the Participant of no more than two percent (2%) of the equity
securities of any publicly traded company; or (ii) the Participant’s providing
services to a division or subsidiary of a multi-division entity or holding
company, so long as no division or subsidiary to which the Participant provides
services is a Material Competitor, and the Participant does not otherwise engage
in competition on behalf of the multi-division entity or any competing division
or subsidiary thereof.



--------------------------------------------------------------------------------

  3.2. Good Will. Any and all good will which the Participant develops during
his or her employment with any of the customers, prospective customers,
subcontractors or suppliers of the Company shall be the sole, exclusive and
permanent property of the Company, and shall continue to be such after
termination of the Participant’s employment, howsoever caused.

 

  3.3. Non-Solicitation of Customers. During his or her employment and during
the 12-month period immediately following the termination of such employment for
any reason, the Participant will not, directly or indirectly, (a) solicit,
encourage or induce any customer of the Company to terminate or diminish in any
substantial respect its relationship with the Company; or (b) seek to persuade
or induce any such customer or prospective customer of the Company to conduct
with anyone else any substantial business or activity which such customer or
prospective customer conducts or could conduct with the Company; provided that
the restrictions in (a) and (b) shall apply (i) only with respect to those
Persons who are or have been a customer of the Company at any time within the
immediately preceding one-year period or whose business has been solicited on
behalf of the Company by any of its officers, employees or agents within said
one-year period, other than by form letter, blanket mailing or published
advertisement, and (ii) only if the Participant has performed work for such
Person during his or her employment with the Company or has been introduced to,
or otherwise had contact with, such Person as a result of his or her employment
or other associations with the Company or has had access to Confidential
Information which would assist in the solicitation of such Person. The foregoing
restrictions shall not apply to general solicitation or advertising, including
through media and trade publications.

 

  3.4. Non-Solicitation/Non-Hiring of Employees and Independent Contractors.
During his or her employment and for the 12-month period immediately following
the termination of such employment for any reason, the Participant will not, and
will not assist anyone else to, (a) hire or solicit for hiring any employee of
the Company or seek to persuade or induce any employee of the Company to
discontinue employment with the Company, or (b) hire or engage any independent
contractor providing services to the Company, or solicit, encourage or induce
any independent contractor providing services to the Company to terminate or
diminish in any substantial respect its relationship with the Company. For the
purposes of this Schedule A, an “employee” or “independent contractor” of the
Company is any person who is or was such at any time within the preceding
six-month period. The foregoing restrictions shall not apply to general
solicitation or advertising, including through media, trade publications and
general job postings.

 

  3.5. Notice of New Address and Employment. During the 12-month period
immediately following the termination of his or her employment for any reason,
the Participant will provide the Company with pertinent information concerning
each new job or other business activity in which the Participant engages or
plans to engage during such 12-month period as the Company may reasonably
request in order to determine the Participant’s continued compliance with his or
her obligations under this Schedule A. The Participant shall notify his or her
new employer(s) of the Participant’s obligations under this Schedule A, and
hereby consents to notification by the Company to such employer(s) concerning
his or her obligations under this Schedule A. The Company shall treat any such
notice and information as confidential, and will not use or disclose the
information contained therein except to enforce its rights hereunder.



--------------------------------------------------------------------------------

  3.6. Acknowledgement of Reasonableness; Remedies. In signing the Award
Agreement, the Participant gives the Company assurance that the Participant has
carefully read and considered all the terms and conditions hereof. The
Participant acknowledges without reservation that each of the restraints
contained herein is necessary for the reasonable and proper protection of the
good will, Confidential Information and other legitimate business interests of
the Company, that each and every one of those restraints is reasonable in
respect to subject matter, length of time and geographic area; and that these
restraints will not prevent the Participant from obtaining other suitable
employment during the period in which he or she is bound by them. The
Participant will never assert, or permit to be asserted on the Participant’s
behalf, in any forum, any position contrary to the foregoing. Were the
Participant to breach any of the provisions of this Schedule A, the harm to the
Company would be irreparable. Therefore, in the event of such a breach or
threatened breach, the Company shall, in addition to any other remedies
available to it, have the right to obtain preliminary and permanent injunctive
relief against any such breach or threatened breach without having to post bond.
Without limiting the generality of the foregoing, or other forms of relief
available to the Company, in the event of the Participant’s breach of any of the
provisions of this Schedule A, the Participant will forfeit any Award made
pursuant to the Avaya Inc. Executive Committee 2011 - 2013 Performance
Recognition Plan, or if an Award has already been made, the Participant will be
obligated to return the proceeds of such Award to the Company.

 

  3.7. In the event that any provision of this Schedule A shall be determined by
any court of competent jurisdiction to be unenforceable by reason of its being
extended over too great a time, too large a geographic area or too great a range
of activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law. The 12-month period of
restriction set forth in Sections 3.1, 3.3 and 3.4 hereof shall be tolled, and
shall not run, during any period of time in which the Participant is in
violation of the terms thereof, in order that the Company shall have the
agreed-upon temporal protection recited herein.

 

  3.8. Consent to Jurisdiction. In the event of any alleged breach of this
Schedule A, the Participant consents and submits to the jurisdiction of the
federal and state courts in and of the State of New Jersey, and of the federal
and state courts in and of the state in which the Participant is then employed.
The Participant will accept service of process by registered or certified mail
or the equivalent directed to his or her last known address on the books of the
Company, or by whatever other means are permitted by such court.



--------------------------------------------------------------------------------

  3.9. Limited Exception for Attorneys. Insofar as the restrictions set forth in
this Section 3 prohibit the solicitation, inducement or attempt to hire a
licensed attorney who is employed at the Company, they shall not apply if the
Participant is a licensed attorney and the restrictions contained herein are
illegal, unethical or unenforceable under the laws, rules and regulations of the
jurisdiction in which the Participant is licensed as an attorney.

 

4. Intellectual Property

 

  4.1. In signing the Award Agreement, the Participant hereby assigns and shall
assign to the Company all of his or her right, title and interest in and to all
inventions, discoveries, improvements, ideas, mask works, computer or other
apparatus programs and related documentation, and other works of authorship
(hereinafter each designated “Intellectual Property”), whether or not
patentable, copyrightable or subject to other forms of protection, made,
created, developed, written or conceived by the Participant during the period of
his or her employment, whether during or outside of regular working hours,
either solely or jointly with another, in whole or in part, either: (a) in the
course of such employment, (b) relating to the actual or anticipated business or
research development of the Company, or (c) with the use of company time,
material, private or proprietary information, or facilities.

 

  4.2. The Participant will, without charge to the Company, but at its expense,
execute a specific assignment of title to the Company and do anything else
reasonably necessary to enable the Company to secure a patent, copyright or
other form of protection for said Intellectual Property anywhere in the world.

 

  4.3. The Participant acknowledges that the copyrights in Intellectual Property
created with the scope of his or her employment belong to the Company by
operation of law.

 

  4.4. The Participant has attached hereto as Exhibit A a list describing all
inventions, original works of authorship, developments, improvements, and trade
secrets which were made by the Participant prior to his or her employment with
the Company, which belong to the Participant and which are not assigned to the
Company hereunder (collectively referred to as “Prior Inventions”); and, if no
such list is attached, the Participant represents and warrants that there are no
such Prior Inventions.

 

5. Definitions

Words or phrases which are initially capitalized or are within quotation marks
shall have the meanings provided in this Section 5 and as provided elsewhere in
this Schedule A. For purposes of this Schedule A, the following definitions
apply:

“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
management authority, contract or equity interest.



--------------------------------------------------------------------------------

“Confidential Information” means any and all information of the Company, whether
or not in writing, that is not generally known by others with whom the Company
competes or does business, or with whom it plans to compete or do business, and
any and all information, which, if disclosed, would assist in competition
against the Company, including but not limited to (a) all proprietary
information of the Company, including but not limited to the products and
services, technical data, methods, processes, know-how, developments,
inventions, and formulae of the Company, (b) the development, research, testing,
marketing and financial activities and strategic plans of the Company, (c) the
manner in which the Company operates, (d) its costs and sources of supply,
(e) the identity and special needs of the customers, prospective customers and
subcontractors of the Company, and (f) the people and organizations with whom
the Company has business relationships and the substance of those relationships.
Without limiting the generality of the foregoing, Confidential Information shall
specifically include: (i) any and all product testing methodologies, product
test results, research and development plans and initiatives, marketing
research, plans and analyses, strategic business plans and budgets, and
technology grids; (ii) any and all vendor, supplier and purchase records,
including without limitation the identity of contacts at any vendor, any list of
vendors or suppliers, any lists of purchase transactions and/or prices paid; and
(iii) any and all customer lists and customer and sales records, including
without limitation the identity of contacts at purchasers, any list of
purchasers, and any list of sales transactions and/or prices charged by the
Company. Confidential Information also includes any information that the Company
may receive or has received from customers, subcontractors, suppliers or others,
with any understanding, express or implied, that the information would not be
disclosed. Notwithstanding the foregoing, Confidential Information does not
include information that (A) is known or becomes known to the public in general
(other than as a result of a breach of Section 2 hereof by the Participant),
(B) is or has been independently developed or conceived by the Participant
without use of the Company’s Confidential Information or (C) is or has been made
known or disclosed to the Participant by a third party without a breach of any
obligation of confidentiality such third party may have to the Company of which
the Participant is aware.

“Material Competitor” means an entity, or a division or subsidiary of a
multi-division entity or holding company, which engages in business in one or
more of the fields in which the Company conducts business and from which the
Company derives at least 10% of its annual gross revenues, as determined on the
date of the Participant’s termination of employment with the Company or an
affiliate, as applicable.

“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than the Company.



--------------------------------------------------------------------------------

6. Compliance with Other Agreements and Obligations

The Participant represents and warrants that his or her employment by the
Company and execution and performance of the Award Agreement, including this
Schedule A, will not breach or be in conflict with any other agreement to which
the Participant is a party or is bound, and that the Participant is not now
subject to any covenants against competition or similar covenants or other
obligations to third parties or to any court order, judgment or decree that
would affect the performance of the Participant’s obligations hereunder or the
Participant’s duties and responsibilities to the Company, except as disclosed in
writing to the Company no later than the time an executed copy of the Award
Agreement, including this Schedule A, is returned by the Participant. The
Participant will not disclose to or use on behalf of the Company, or induce the
Company to use, any proprietary information of any previous employer or other
third party without that party’s consent.

 

7. Entire Agreement; Severability; Modification

With respect to the subject matter hereof, this Schedule A sets forth the entire
agreement between the Participant and the Company, and, except as otherwise
expressly set forth herein, supersedes all prior and contemporaneous
communications, agreements and understandings, written or oral, regarding the
same. Provided, however, this Schedule A shall not terminate or supersede any
obligations the Participant may have pursuant to any other agreement or under
applicable law with respect to confidentiality, non-competition,
non-solicitation, assignment of rights to intellectual property or the like. In
the event of conflict between this Schedule A and any prior agreement between
the Participant and the Company with respect to the subject matter hereof, this
Schedule A shall govern. The provisions of this Schedule A are severable, and no
breach of any provision of this Schedule A by the Company, or any other claimed
breach of contract or violation of law, shall operate to excuse the
Participant’s obligation to fulfill the requirements of Sections 2, 3 and 4
hereof. No deletion, addition, marking, notation or other change to the body of
this Schedule A shall be of any force or effect, and this Schedule A shall be
interpreted as if such change had not been made. This Schedule A may not be
modified or amended, and no breach shall be deemed to be waived, unless agreed
to in writing by the Participant and an expressly authorized officer of the
Company. If any provision of this Schedule A should, for any reason, be held
invalid or unenforceable in any respect, it shall not affect any other
provisions, and shall be construed by limiting it so as to be enforceable to the
maximum extent permissible by law. Provisions of this Schedule A shall survive
any termination if so provided in this Schedule A or if necessary or desirable
to accomplish the purpose of other surviving provisions. It is agreed and
understood that no changes to the nature or scope of the Participant’s
employment relationship with the Company shall operate to extinguish the
Participant’s obligations hereunder or require that a new agreement concerning
the subject matter of this Schedule A be executed.



--------------------------------------------------------------------------------

8. Assignment

Neither the Company nor the Participant may make any assignment of this Schedule
A or any interest in it, by operation of law or otherwise, without the prior
written consent of the other; provided, however, the Company may assign its
rights and obligations under this Schedule A without the Participant’s consent
(a) in the event that the Participant is transferred to a position with one of
the Company’s Affiliates or (b) in the event that the Company shall hereafter
effect a reorganization, consolidate with, or merge into any Person or transfer
to any Person all or substantially all of the business, properties or assets of
the Company or any division or line of business of the Company with which the
Participant is at any time associated. This Schedule A shall inure to the
benefit of and be binding upon the Participant and the Company, and each of
their respective successors, executors, administrators, heirs, representatives
and permitted assigns.

 

9. At-Will Employment

This Schedule A does not in any way obligate the Company to retain the
Participant’s services for a fixed period or at a fixed level of compensation;
nor does it in any way restrict the Participant’s right or that of the Company
to terminate the Participant’s employment at any time, at will, with or without
notice or cause.

 

10. Successors

The Participant consents to be bound by the provisions of this Schedule A for
the benefit of the Company, and any successor or permitted assign to whose
employ the Participant may be transferred, without the necessity that a new
agreement concerning the subject matter or this Schedule A be re-signed at the
time of such transfer.

 

11. Acknowledgement of Understanding

In signing the Award Agreement, the Participant gives the Company assurance that
the Participant has read and understood all of its terms; that the Participant
has had a full and reasonable opportunity to consider its terms and to consult
with any person of his or her choosing before signing; that the Participant has
not relied on any agreements or representations, express or implied, that are
not set forth expressly in the Award Agreement, including this Schedule A; and
that the Participant has signed the Award Agreement knowingly and voluntarily.



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF PRIOR INVENTIONS AND ORIGINAL WORKS OF AUTHORSHIP

 

TITLE    DATE   

IDENTIFYING NUMBER

OR BRIEF DESCRIPTION